****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
         STATE OF CONNECTICUT v. A. B.*
                   (SC 20471)
          Robinson, C. J., and McDonald, D’Auria, Kahn,
                      Ecker and Keller, Js.
       Argued April 29—officially released October 1, 2021**

                       Procedural History

   Information charging the defendant with the crime
of possession of child pornography in the first degree,
brought to the Superior Court in the judicial district of
Ansonia-Milford, where the court, Wilkerson Brillant,
J., granted the defendant’s motion to dismiss the infor-
mation, and, on the granting of permission, the state
appealed; thereafter, the court, Wilkerson Brillant, J.,
granted the state’s motion for reargument but denied
the relief requested therein, and the state filed an
amended appeal. Affirmed.
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Margaret E. Kelley, state’s
attorney, and Matthew Kalthoff, assistant state’s attor-
ney, for the appellant (state).
  Andrew P. O’Shea, for the appellee (defendant).
                         Opinion

   KELLER, J. In State v. Crawford, 202 Conn. 443, 521
A.2d 1034 (1987), this court held that the issuance of
an arrest warrant within the limitation period set forth
in General Statutes (Rev. to 1983) § 54-193 (b) com-
mences a prosecution for purposes of satisfying that
statute of limitations, so long as the warrant is executed
without unreasonable delay. Id., 450–51. The defendant,
A. B., was charged with possession of child pornogra-
phy in the first degree in violation of General Statutes
(Rev. to 2009) § 53a-196d and was arrested pursuant to
a warrant on or about March 16, 2018, nearly five years
after the warrant was issued and more than three years
after the applicable five year statute of limitations had
expired. See General Statutes (Rev. to 2009) § 54-193
(b).1 The defendant filed a motion to dismiss the infor-
mation, arguing that, under Crawford, the delay in the
warrant’s execution was unreasonable and, therefore,
that the prosecution was time barred. The state
responded that, because the defendant had moved to
California in 2011, § 54-193 (c)2 tolled the limitation
period within which the warrant could be executed.
The trial court rejected the state’s argument, concluding
that the tolling provision of § 54-193 (c) was inapplica-
ble once the warrant was issued within the limitation
period set forth in § 54-193 (b) and that the nearly five
year delay in the warrant’s execution was unreasonable
under Crawford. Accordingly, the trial court granted
the defendant’s motion to dismiss. On appeal,3 the state
claims that the trial court incorrectly concluded that
the statute of limitations was not tolled by § 54-193 (c).
We disagree and, accordingly, affirm the decision of
the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of
this appeal. On December 22, 2009, the Ansonia police
executed a search warrant on the defendant’s Ansonia
residence. During the search, the police seized two of
the defendant’s computers and related electronics
equipment. The defendant was aware that child pornog-
raphy was the subject of the search and cooperated
with the police by providing them with the passwords
to his computers. Afterward, he voluntarily drove him-
self to police headquarters to be interviewed by Detec-
tive Gerald Tenney. During the interview, the defendant
signed a sworn statement in which he admitted to pos-
sessing child pornography on his computers. Although
the defendant was not arrested at that time, Detective
Tenney informed him that an arrest warrant would be
forthcoming as soon as a forensic examination of his
computers was completed.
  One and one-half years went by, during which the
defendant did not hear back from Detective Tenney or
anyone else from the Ansonia Police Department. On
August 30, 2011, the defendant moved to Huntington
Beach, California, where he lived until his arrest on or
about March 16, 2018. While in California, the defendant
resided at a single address, which was listed on his
federal and state tax returns, on his California Depart-
ment of Motor Vehicles records and on all of his bills.
The defendant also maintained a Facebook account in
his own name and posted accurate information about
himself on that website. Between 2010 and 2013, Detec-
tive Tenney diligently checked on the status of the
forensic laboratory’s examination of the defendant’s
computers. On April 15, 2013, the forensic laboratory
issued a report confirming the presence of child pornog-
raphy on the computers. Shortly thereafter, Detective
Tenney ascertained the defendant’s California address
through the LexisNexis law enforcement database and
confirmed through the Huntington Beach police that
the defendant still resided at that address.
   A warrant for the defendant’s arrest was issued on
May 22, 2013, charging him with possession of child
pornography in the first degree. Although Detective
Tenney had requested that the warrant be extraditable,
it was not authorized as such. Despite having the defen-
dant’s cell phone number, Detective Tenney never
attempted to contact the defendant to inform him about
the arrest warrant. Indeed, between 2009 and 2018, the
Ansonia police never once attempted to communicate
with the defendant about the status of his case. In Sep-
tember, 2016, Detective Tenney retired from the Anso-
nia Police Department. At the time of his retirement,
no other officer had been assigned to work on the
defendant’s case.
   In early 2018, a clerk of the Superior Court in the
judicial district of Ansonia-Milford contacted Lieuten-
ant Wayne Williams of the Ansonia Police Department
to inquire about the status of the defendant’s case and
open arrest warrant. At that time, Lieutenant Williams
requested and received permission from the state’s
attorney’s office to extradite the defendant from Califor-
nia. On or about March 16, 2018, the defendant was
arrested by the Huntington Beach police, posted bail,
and was released with the understanding that he would
organize his affairs and return to Connecticut to turn
himself in to the Ansonia police, which he did on April
17, 2018. In light of the defendant’s cooperation, no
extradition proceedings were needed or conducted.
   On December 18, 2018, the defendant filed a motion
to dismiss the information, claiming that his prosecu-
tion was barred by the five year statute of limitations
set forth in § 54-193 (b). The defendant argued that,
although the arrest warrant was issued within the limita-
tion period, the nearly five year delay in its execution
was unreasonable under Crawford. The state opposed
the motion, arguing that, because the defendant had
moved to California prior to the issuance of the warrant,
the defendant could not meet his burden of proving that
he was available for arrest, as required by Crawford.
Alternatively, the state argued, citing State v. Ward,
306 Conn. 698, 52 A.3d 591 (2012), that the statute of
limitations was tolled under § 54-193 (c) because the
defendant ‘‘fled’’ Connecticut in 2011.
   An evidentiary hearing on the defendant’s motion to
dismiss was held over a period of two days, after which
the trial court granted the defendant’s motion. In so
doing, the court rejected the state’s contention that,
even though the arrest warrant was issued within the
limitation period, § 54-193 (c) had tolled the statute of
limitations within which the police were required to
execute the warrant because of the defendant’s reloca-
tion to California in 2011. The trial court concluded
that § 54-193 (c) applies only to toll the limitation period
within which a prosecution may be brought, not the
time period within which a defendant must be notified
of a prosecution that has already been initiated. Accord-
ingly, the court considered whether the nearly five year
delay in the execution of the arrest warrant by the
Ansonia Police Department was reasonable under Craw-
ford. In considering this question, the court explained
that, in State v. Swebilius, 325 Conn. 793, 159 A.3d 1099
(2017), this court held that, once a defendant who has
raised a statute of limitations defense ‘‘presents evi-
dence of his availability for arrest during the limitation
period, the burden shifts to the state to present evidence
of its due diligence in executing the warrant.’’ Id., 803.
The trial court further explained that, under our case
law, a defendant can demonstrate his availability for
arrest by presenting evidence ‘‘suggest[ing] that he was
not elusive, was available, and was readily approach-
able’’ during the relevant time period. Applying this
standard, the court concluded that the defendant had
met his burden. Specifically, the court found that,
‘‘although the defendant was residing out of state, the
state was aware of his whereabouts . . . and could
have easily executed the warrant within the [limitation]
period or sooner than it did in 2018,’’ that, ‘‘[a]fter the
search of the defendant’s home, the defendant volunta-
rily went to the police station and provided a sworn
statement to the police in which he admitted to pos-
sessing child pornography,’’ and that ‘‘[t]he police had
the defendant’s cell phone number and knew where he
lived both in Connecticut and subsequently in Califor-
nia.’’
   In light of its determination that the defendant had
met his burden of demonstrating his availability for
arrest, the trial court considered whether the state had
met its burden of proving that the delay by the Ansonia
police in executing the arrest warrant was not unreason-
able. The trial court concluded that the state had not
met its burden. Indeed, the court noted that the state
had failed to present any evidence with respect to this
issue. In light of the foregoing, the court concluded that
the delay by the police in executing the warrant was
unreasonable and granted the defendant’s motion to
dismiss.
   Thereafter, the state filed a motion for reargument
in which it claimed that the trial court incorrectly had
determined that the defendant’s motion to dismiss was
controlled by Crawford rather than the tolling provision
of § 54-193 (c), as interpreted by this court in Ward.
The state further sought to address the significance of
the Appellate Court’s then recent decision in Roger B.
v. Commissioner of Correction, 190 Conn. App. 817,
212 A.3d 693, cert. denied, 333 Conn. 929, 218 A.3d 70
(2019), and cert. denied, 333 Conn. 929, 218 A.3d 71
(2019),4 which the defendant had filed with the trial
court as supplemental authority following the hearing
on his motion to dismiss. In Roger B., the Appellate
Court held that, when an arrest warrant is issued within
the applicable limitation period, the statute of limita-
tions is satisfied such that the tolling provision becomes
irrelevant, and the only question is whether the warrant
was executed without unreasonable delay. Id., 838. In
its motion for reargument, the state claimed that Roger
B. and the trial court’s ruling on the defendant’s motion
to dismiss were inconsistent with this court’s interpreta-
tion of § 54-193 (c) in Ward. The trial court disagreed
and reaffirmed its ruling granting the defendant’s
motion to dismiss. The trial court further concluded
that, even if § 54-193 (c) were applicable, it would not
change the outcome of this case because the defendant
had not fled the state within the meaning of that statute,
and, therefore, the statute’s tolling provision was never
triggered.
   On appeal, the state does not challenge the trial
court’s determination that the nearly five year delay in
the execution of the arrest warrant by the Ansonia
Police Department was unreasonable and, therefore,
that the prosecution was time barred under Crawford.
The state concedes that the delay was not reasonable.
The state contends, however, that the trial court incor-
rectly determined that, because the arrest warrant was
issued within the limitation period, the tolling provision
of § 54-193 (c) was inapplicable. The state maintains
that § 54-193 (c) is not only applicable but that, under
Ward, its tolling provision was triggered when the
defendant left the state for California, thereby ‘‘[giving]
the state . . . an indefinite period to issue and execute
the warrant . . . .’’ We disagree.
   ‘‘Because a motion to dismiss effectively challenges
the jurisdiction of the court, asserting that the state, as
a matter of law and fact, cannot state a proper cause
of action against the defendant, our review of the court’s
legal conclusions and resulting denial of the defendant’s
motion to dismiss is de novo.’’ (Internal quotation marks
omitted.) State v. Kallberg, 326 Conn. 1, 12, 160 A.3d
1034 (2017). Whether the trial court correctly deter-
mined that § 54-193 (c) is inapplicable to the present
case presents a question of statutory interpretation over
which we also exercise plenary review.5 See, e.g., State
v. Ward, supra, 306 Conn. 707. We previously have
explained that ‘‘§ 54-193, like other criminal statutes of
limitation, is remedial in nature. The purpose of a stat-
ute of limitations is to limit exposure to criminal prose-
cution to a certain fixed period of time following the
occurrence of those acts the legislature has decided
to punish by criminal sanctions. Such a limitation is
designed to protect individuals from having to defend
themselves against charges when the basic facts may
have become obscured by the passage of time and to
minimize the danger of official punishment because of
acts in the far-distant past. Such a time limit may also
have the salutary effect of encouraging law enforcement
officials promptly to investigate suspected criminal
activity. . . . Indeed, it is because of the remedial
nature of criminal statutes of limitation that they are
to be liberally interpreted in favor of repose.’’ (Citation
omitted; emphasis omitted; internal quotation marks
omitted.) State v. Skakel, 276 Conn. 633, 677, 888 A.2d
985, cert. denied, 549 U.S. 1030, 127 S. Ct. 578, 166 L.
Ed. 2d 428 (2006).
   General Statutes (Rev. to 2009) § 54-193 (b) provides
in relevant part that ‘‘[n]o person may be prosecuted
for any offense . . . for which the punishment is or
may be imprisonment in excess of one year, except
within five years next after the offense has been com-
mitted. . . .’’ General Statutes (Rev. to 2009) § 54-193
(c), in turn, provides that, ‘‘[i]f the person against whom
an indictment, information or complaint for any of said
offenses is brought has fled from and resided out of
this state during the period so limited, it may be brought
against such person at any time within such period,
during which such person resides in this state, after
the commission of the offense.’’ In determining whether
the Ansonia police were required to execute the arrest
warrant without unreasonable delay or whether § 54-
193 (c) tolled the limitation period within which the
warrant could be executed, we do not write on a blank
slate. In Crawford, this court considered whether the
issuance of an arrest warrant within the limitation
period commenced the prosecution for purposes of sat-
isfying6 the statute of limitations set forth in § 54-193 (b).
State v. Crawford, supra, 202 Conn. 447. The defendant,
Ronald L. Crawford, filed a motion to dismiss the
charges against him, arguing that they were barred by
the applicable one year statute of limitations because
the warrant for his arrest, which had been issued
approximately two months after the commission of the
charged offenses, was not executed until more than
one year after the limitation period had expired. Id.,
445. The trial court denied his motion, and this court
upheld the trial court’s ruling, holding that the issuance
of an arrest warrant within the limitation period satis-
fies the statute of limitations. Id., 446, 452. Specifically,
we held that, ‘‘[w]hen an arrest warrant has been issued,
and the prosecutorial official has promptly delivered it
to a proper officer for service, he has done all he can
under our existing law to initiate prosecution and to
set in motion the machinery that will provide notice
to the accused of the charges against him. When the
prosecutorial authority has done everything possible
within the period of limitation to evidence and effectu-
ate an intent to prosecute, the statute of limitations is
[satisfied].’’ (Footnote omitted.) Id., 450.
   We further concluded, however, that ‘‘some limit as
to when an arrest warrant must be executed after its
issuance is necessary in order to prevent the disadvan-
tages to an accused attending stale prosecutions, a pri-
mary purpose of statutes of limitation[s].’’ Id., 450. Thus,
we held that, ‘‘in order to [satisfy] the statute of limita-
tions, an arrest warrant, when issued within the time
limitations of § 54-193 (b), must be executed without
unreasonable delay.’’ Id., 450–51. In so concluding, we
declined to ‘‘adopt a per se approach as to what period
of time to execute an arrest warrant is reasonable.’’ Id.,
451. Instead, we held that ‘‘[a] reasonable period of time
is a question of fact that will depend on the circum-
stances of each case. If the facts indicate that an
accused consciously eluded the authorities, or for other
reasons was difficult to apprehend, these factors will
be considered in determining what time is reasonable.
If, on the other hand, the accused did not relocate or
take evasive action to avoid apprehension, failure to
execute an arrest warrant for even a short period of
time might be unreasonable and fail to [satisfy] the
statute of limitations.’’7 Id.
   In reaching our determination in Crawford, we noted
that ‘‘[§ 54-193 (c)], which tolls the statute [of limita-
tions] as to a person who has fled from and resides
outside the state after the commission of the offense,
simply extends the time within which an ‘indictment,
information or complaint’ may be brought.’’ Id., 450
n.12. We further explained that, although ‘‘the issuance
of an arrest warrant within the period of limitation
might accomplish the same result [i.e., toll the statute
of limitations], there may be valid reasons why the
prosecuting authority cannot procure an arrest warrant
while an accused is absent from the state.’’ Id. Thus,
although not essential to our holding in Crawford, we
interpreted the tolling provision of § 54-193 (c) to apply
when a defendant, by fleeing the state, has made the
procurement of an arrest warrant within the limitation
period impossible. See id., 451. We further explained,
however, that the timely issuance of an arrest warrant
satisfies the statute of limitations, just as § 54-193 (c)
tolls it with respect to the person who has fled the state,
so long as any delay in the execution of the warrant is
not unreasonable. See id., 450–51.
  Subsequently, in State v. Ali, 233 Conn. 403, 660 A.2d
337 (1995), the defendant, Showkat Ali, claimed that
the trial court improperly failed to instruct the jury to
consider whether one of the charges against him was
barred by the applicable statute of limitations. Id., 409.
Ali, a resident of New York, was accused of kidnapping,
sexually assaulting, and threatening his former wife in
her New London home on July 9, 1991. Id., 405–409.
After the victim reported the incident to the New Lon-
don police, the police secured a warrant for Ali’s arrest
on July 19, 1991, well within the one year limitation
period for the crime of threatening. Id., 409–10. Ali was
not arrested pursuant to that warrant, however, for
nearly two years, at which time New York authorities
contacted the New London police and told them that
Ali was in custody and willing to waive extradition. Id.,
410. The New London police determined, however, that
the July 19, 1991 arrest warrant must be vacated
because they could not locate the victim, from whom
they had failed to take a statement. Id. As a result, a
second arrest warrant was secured on August 19, 1993,
and executed on August 23, 1993. Id., 411.
  At trial, Ali filed a request to charge, asking that the
jury be allowed to consider his affirmative defense that
the threatening count was barred by the applicable one
year statute of limitations, which the trial court denied.
Id. On appeal, this court agreed with Ali that the trial
court improperly declined to instruct the jury on his
statute of limitations defense because Ali had produced
evidence that the police had not acted with due dili-
gence in executing the arrest warrant.8 Id., 416. In reach-
ing our determination, we rejected the state’s argument
that ‘‘[Ali’s] departure from the state [was] dispositive
of [his statute of limitations defense]. Rather, we con-
clude[d] that the outcome [was] controlled by [Craw-
ford], [in which] we held that the issuance of an arrest
warrant qualifies as a ‘prosecution’ within the meaning
of § 54-193 (b) only if the state executed it without
unreasonable delay and that, in determining whether
the state executed the warrant without unreasonable
delay, the fact finder may consider whether the defen-
dant left the jurisdiction and was difficult to appre-
hend.’’9 Id., 412.
   In State v. Ward, supra, 306 Conn. 698, this court
concluded that the trial court correctly determined that
the limitation period set forth in § 54-193 (b) was tolled
pursuant to § 54-193 (c) because the defendant, James
T. Ward, had ‘‘fled’’ the state by returning to his home
in Massachusetts after committing the charged offense.
Id., 706, 713–14. Ward was convicted of sexually
assaulting the victim inside her Killingly home in
November, 1988. Id., 700–701. After the assault, Ward
immediately returned to his home in Massachusetts.
See id., 703–704. Unable to identify the perpetrator of
the assault, the state police closed its investigation in
March, 1990. Id., 704. Subsequently, in June, 2005, it
reopened the investigation after receiving a tip that
Ward was the person who committed the offense. Id.
After DNA testing confirmed that Ward was the perpe-
trator; id.; the state police obtained and executed a
warrant for his arrest in August, 2007, almost nineteen
years after he committed the offense and fourteen years
beyond the applicable five year statute of limitations.
Id., 705. Ward filed a motion to dismiss the sexual
assault charge on the ground that it was barred by the
statute of limitations. Id. The trial court denied the
motion, concluding that ‘‘§ 54-193 (c) operated to toll
the statute of limitations because the state had proven
that [Ward] fled from the state immediately after the
commission of the crime and that he resided outside
of the state during the period of limitation.’’ Id.
   Following his conviction, Ward appealed to this
court, claiming that the trial court improperly denied
his motion to dismiss because the state had failed to
present evidence that he was aware of a criminal investi-
gation against him and that he had fled the state to
avoid prosecution. Id., 710. The state argued in response
that the term ‘‘fled’’ in § 54-193 (c) does not require an
intent to avoid arrest or prosecution. Id. Because the
term ‘‘fled’’ was not defined in the statute, we consulted
a dictionary definition of the word ‘‘flee,’’ which ‘‘is
defined alternatively as ‘to run away often from danger
of evil’ and ‘to hurry toward a place of security . . . .’ ’’
Id., 709. We observed that the ‘‘common usage of the
term fled connotes a meaning that a defendant is run-
ning away from something. The term fled as we have
ascertained from the dictionary definition means to run
away from danger—in the context of § 54-193 (c), we
understand this term to mean investigation—and [to]
hurry toward a place of security—in the context of § 54-
193 (c), we understand this term to mean outside of
the jurisdiction.’’ Id., 711. We further noted that the
legislature’s failure to include language in § 54-193 (c)
requiring that a defendant must have fled for the pur-
pose of avoiding prosecution supported the conclusion
that no such intent was required under the statute.
See id., 710. Because, when Ward returned home to
Massachusetts, he had a reason to believe that an inves-
tigation would ensue into his criminal conduct at the
victim’s home, we agreed with the trial court that he
had fled the state within the meaning of § 54-193 (c).
See id., 711. Specifically, we concluded that ‘‘§ 54-193
(c) may toll the statute of limitations when a defendant
absents himself from the jurisdiction with reason to
believe that an investigation may ensue as the result of
his actions.’’ Id.
  Most recently, in State v. Swebilius, supra, 325 Conn.
793, we were asked to determine whether a delay in
the execution of an arrest warrant could be reasonable
as a matter of law. In that case, the defendant, Jon
Swebilius, ‘‘was charged with possession of child por-
nography in the first degree . . . and was arrested
thirty-two days after the issuance of [the] warrant for
his arrest and thirteen days after the expiration of the
applicable five year statute of limitations . . . . [Sweb-
ilius] moved to dismiss the charge on the ground that
the prosecution was barred by the statute of limitations
because . . . the delay in the execution of the warrant
was unreasonable. The trial court denied the motion,
and [Swebilius] appealed to the Appellate Court, which
affirmed the judgment of the trial court, concluding that
the delay was reasonable as a matter of law under
Crawford and its progeny.’’ (Footnote omitted.) Id., 796.
We reversed the Appellate Court’s judgment; id., 815;
concluding that it ‘‘incorrectly determined that some
delays in the execution of an arrest warrant may be so
brief as to be reasonable as a matter of law for the
purpose of tolling the applicable statute of limitations.’’
Id., 801. Such a conclusion, we explained, was inconsis-
tent ‘‘with this court’s observation in Crawford that,
‘[i]f . . . the accused [does] not relocate or take eva-
sive action to avoid apprehension, failure to execute
an arrest warrant for even a short period of time might
be unreasonable and fail to toll the statute of limita-
tions.’ ’’ Id., 807, quoting State v. Crawford, supra, 202
Conn. 451.
   We further observed that ‘‘a rule making some delays
reasonable without any showing of due diligence is
inconsistent with the purposes of statutes of limitations.
As we have observed, such statutes serve several func-
tions, among them ‘(1) prevent[ing] the unexpected
enforcement of stale and fraudulent claims by allowing
persons after the lapse of a reasonable time, to plan
their affairs with a reasonable degree of certainty, free
from the disruptive burden of protracted and unknown
potential liability, and (2) . . . aid[ing] in the search
for truth that may be impaired by the loss of evidence,
whether by death or disappearance of witnesses, fading
memories, disappearance of documents or otherwise.’
. . . St. Paul Travelers Cos. v. Kuehl, 299 Conn. 800,
809–10, 12 A.3d 852 (2011); see also [1 A.L.I. Model
Penal Code and Commentaries (1985) § 1.06, comment,
p. 86]. It is precisely because of these concerns that we
require statutes of limitations to be strictly construed
in favor of the accused. . . . Thus, although the precise
length of any statutory limitation period is necessarily
somewhat arbitrary, such statutes nevertheless reflect
the will of the legislature that, at least in the absence
of special or compelling circumstances, the limitation
period shall serve as a firm bar to prosecution. See,
e.g., [State v. Whiteman, 204 Conn. 98, 100, 526 A.2d
869 (1987)] (prosecution for sexual assault was barred
when warrant was issued ten days after expiration of
statute of limitations). It is also well established that
statutes of limitations are not primarily concerned with
demonstrable prejudice. . . . Instead, after the pas-
sage of the specified period of time, evidence of preju-
dice becomes less important than the virtues of predict-
ability, repose, and societal stability. See, e.g., United
States v. Marion, 404 U.S. 307, 322, 92 S. Ct. 455, 30 L.
Ed. 2d 468 (1971) (‘[S]tatutes [of limitations] represent
legislative assessments of relative interests of the [s]tate
and the defendant in administering and receiving jus-
tice; they are made for the repose of society and the
protection of those who may [during the limitation
period] . . . have lost their means of [defense]. . . .
These statutes provide predictability by specifying a
limit beyond which there is an irrebuttable presumption
that a defendant’s right to a fair trial would be preju-
diced.’ . . .) . . . .’’ (Citations omitted; footnote omit-
ted.) State v. Swebilius, supra, 325 Conn. 812–814.
   In reaching our determination, we explained that the
burden shifting approach adopted by the Appellate
Court for determining whether, under Crawford, an
arrest warrant was executed without unreasonable
delay ‘‘encourages diligence by law enforcement offi-
cials in providing timely notice of charges to defen-
dants. Although we decline[d] to specify the precise
actions that they must undertake to serve a warrant
with due diligence, or the precise timeline within which
they must act, [we held that] such officials must present
some credible and persuasive factual basis for inaction
when they fail to observe the statute of limitations. This
requirement is consistent with the principle that, when
a judicial doctrine, ‘for all practical purposes, extends
the statute [of limitations] beyond its stated term,’ that
doctrine ‘should be applied in only limited circum-
stances . . . .’ ’’ Id., 808–809, citing Toussie v. United
States, 397 U.S. 112, 115, 90 S. Ct. 858, 25 L. Ed. 2d
156 (1970).
   Finally, we noted that it was ‘‘unlikely . . . that the
legislature ever intended to allow the statute of limita-
tions to be tolled simply by the issuance of a warrant
without further efforts to apprise the defendant of the
warrant’s existence. Doing so would contravene the
policy of notice fundamental to statutes of limitations.’’
State v. Swebilius, supra, 325 Conn. 809 n.11. Thus, we
concluded that ‘‘Crawford is more properly viewed as
an exception to the rule that a defendant must have
notice of prosecution within the limitation period. In
that sense, it benefits the state by extending the period
of limitation beyond its stated term and must be applied
judiciously.’’ Id.
   Against this backdrop, we turn to the state’s claim
that the trial court incorrectly concluded that, because
a warrant for the defendant’s arrest was issued within
the limitation period, the tolling provision of § 54-193
(c) was inapplicable such that, under Crawford, the
Ansonia police were required to execute the warrant
without unreasonable delay. The state argues that,
although this court and the Appellate Court consistently
have analyzed statute of limitations cases involving
timely issued arrest warrants using the Crawford frame-
work, including cases in which the defendant left the
state before or after the warrant was issued, in none
of those cases did the state specifically claim that § 54-
193 (c) had tolled the statute of limitations. Thus,
according to the state, these cases ‘‘can hardly be read
as an affirmative holding that, once warrants are issued,
they must be served promptly even on those who fled
the jurisdiction.’’ The state further contends that, ‘‘in
creating the . . . tolling exception to [§ 54-193 (b), the
legislature] intended to toll the statute [of limitations]
when suspects flee the state, regardless of whether a
warrant has issued.’’ Specifically, the state argues that,
‘‘given the lack of any reference in [the] tolling provision
to issuance or execution of warrants, its plain language
mandates that limitation periods be tolled regardless
of the existence or status of any arrest warrant.’’ Finally,
the state contends that, when the defendant left Con-
necticut for California in 2011, he ‘‘fled’’ the state within
the meaning of § 54-193 (c), as interpreted by this court
in Ward, such that the statute of limitations was tolled
until the defendant’s return in 2018.
   The defendant responds that the trial court properly
utilized the Crawford framework in concluding that the
nearly five year delay in the execution of the arrest
warrant by the Ansonia police was unreasonable, and,
therefore, the defendant’s prosecution was barred by
the statute of limitations. The defendant contends that,
although § 54-193 (c) tolls the limitation period within
which a prosecution may be commenced, Crawford
and its progeny firmly establish that, once an arrest
warrant has been issued, ‘‘the state must serve it without
undue delay.’’ We agree with the defendant.
   By its express terms, § 54-193 (c) extends the time
within which ‘‘an indictment, information or complaint10
. . . may be brought’’ when a defendant has ‘‘fled from
and resided out of this state . . . after the commission
of the offense.’’ (Footnote added.) Within the parlance
of the law, an ‘‘action brought’’ is ‘‘[a]n action com-
menced.’’ Ballentine’s Law Dictionary (3d Ed. 1969) p.
19. Although § 54-193 (c) does not expressly refer to
the issuance or execution of warrants as the point at
which an action is ‘‘brought’’ for purposes of satisfying
the time limits imposed under § 54-193 (b), this court
has long ascribed that meaning to the word when
applying the provisions of that statute. See, e.g., State
v. Ali, supra, 233 Conn 416 (‘‘the issuance of an arrest
warrant is sufficient ‘prosecution’ to satisfy the statute
of limitations . . . if the warrant is executed with due
diligence’’); State v. Crawford, supra, 202 Conn. 448 (‘‘it
is generally held that the prosecution is commenced,
and the statute [satisfied], at the time a complaint is
laid before a magistrate and a warrant of arrest is
issued’’). In light of the foregoing, we conclude that § 54-
193 (c) tolls the limitation period solely with respect
to the time within which a prosecution may be brought
and does not purport to address prosecutions that have
already been brought, at which point, as the Appellate
Court aptly determined in Roger B. v. Commissioner
of Correction, supra, 190 Conn. App. 838, there is no
need for tolling because the statute of limitations has
already been satisfied. See, e.g., State v. Ali, supra,
233 Conn. 413 n.8 (distinguishing satisfying statute of
limitations from tolling statute of limitations and noting
that ‘‘[o]nly § 54-193 (c) specifically concerns the tolling
of the statute of limitations’’).
   Our interpretation is consistent with our statement
in Ward that § 54-193 (c) was intended to toll the statute
of limitations when an offender has fled the state and,
as a result, made an investigation into his crimes—and
hence the timely procurement of an arrest warrant—
impracticable if not impossible.11 See State v. Ward,
supra, 306 Conn. 712 (§ 54-193 (c) addresses ‘‘the practi-
cal problems that Connecticut police officers face in
identifying and apprehending nonresident criminals’’
because ‘‘[i]nvestigation of crimes is easier for law
enforcement officials when people central to the inci-
dent, and who may have vital information, are located
within the state’’ (internal quotation marks omitted));
see also United States v. Marshall, 856 F.2d 896, 899–
900 (7th Cir. 1988) (‘‘[T]he statute of limitations, along
with its companion tolling provisions, is designed to
balance two competing interests. The statutes are
intended to allow the government sufficient time to
investigate and prosecute criminal conduct, while
shielding the defendant from the burden and jeopardy
of confronting distant offenses. . . . The tolling statute
reflects the [legislature’s] belief that [when] the defen-
dant impedes the discovery and prosecution of his crim-
inal conduct by fleeing from justice, his right to avoid
prosecution for distant offenses is diminished while
the government’s need for additional discovery time
is strengthened.’’ (Citations omitted; internal quotation
marks omitted.)).
   We have long held that the primary purpose of stat-
utes of limitations is to ‘‘encourag[e] law enforcement
officials promptly to investigate suspected criminal
activity’’; (internal quotation marks omitted) State v.
Ward, supra, 306 Conn. 712; so as ‘‘to ensure that a
defendant receives notice, within a prescribed time, of
the acts with which he is charged . . . .’’ (Internal quo-
tation marks omitted.) State v. Almeda, 211 Conn. 441,
446, 560 A.2d 389 (1989). When law enforcement is
prevented from solving a crime because the perpetrator
has fled from and resided outside of the state, the legis-
lature has determined that the state should be allowed
additional time within which to identify and bring to
justice the offender. When, however, an offender’s
absence from the state poses no impediment to an inves-
tigation and the police are able to procure an arrest
warrant within the time proscribed by § 54-193 (c), we
can perceive no reason, and the state has identified
none, why the state should not be required to promptly
notify the defendant of the crimes with which he is
charged. Such notice is the raison d’ětre of statutes of
limitations. See, e.g., State v. Swebilius, supra, 325
Conn. 809 n.11 (‘‘policy of notice [is] fundamental to
statutes of limitations’’); State v. Almeda, supra, 211
Conn. 446 (‘‘[a]t the core of the limitations doctrine is
notice to the defendant’’).
   The state argues nonetheless that our interpretation
of § 54-193 (c) penalizes it for obtaining a warrant
because, ‘‘once warrants [are] issue[d], they must be
served promptly under Crawford, regardless of whether
the suspect [has] fled the state.’’ We disagree. This court
stated unequivocally in Crawford that ‘‘[a]n accused
should not be rewarded, [in the absence of] evidence
of a lack of due diligence on the part of the officer
charged with executing the warrant, for managing to
avoid apprehension to a point in time beyond the period
of limitation.’’ (Emphasis added.) State v. Crawford,
supra, 202 Conn. 450. Thus, we adopted what we
believed to be ‘‘the sensible approach of the [M]odel
[P]enal [C]ode,’’ which requires that arrest warrants be
served ‘‘without unreasonable delay.’’ Id., 450–51. In so
doing, we emphasized that ‘‘what period of time to
execute an arrest warrant is reasonable . . . is a ques-
tion of fact that will depend on the circumstances of
each case. If the facts indicate that an accused con-
sciously eluded the authorities, or for other reasons
was difficult to apprehend, these factors will be consid-
ered in determining what time is reasonable.’’ (Empha-
sis added.) Id., 451. Applying this standard, our courts
routinely have determined that delays in the execution
of an arrest warrant were reasonable when the defen-
dant’s departure from the state prevented the prompt
execution of a warrant. See, e.g., State v. Swebilius,
supra, 325 Conn. 811 n.14 (‘‘delays that have been
deemed to be reasonable [under Crawford] have been
as long as fourteen years [when defendant left state]’’);
Roger B. v. Commissioner of Correction, supra, 190
Conn. App. 845 (citing cases and noting that ‘‘Connecti-
cut [courts] have determined that a delay in executing
an arrest warrant is not unreasonable when a defendant
has relocated outside of the state’’ (internal quotation
marks omitted)); State v. Derks, 155 Conn. App. 87,
89–90, 95, 108 A.3d 1157 (delay of nearly twelve years
was reasonable under Crawford when defendant
moved out of state and was difficult to locate), cert.
denied, 315 Conn. 930, 110 A.3d 432 (2015); State v.
Henriquez, Superior Court, judicial district of New
Haven, Docket Nos. CR-09-96308 and CR-09-96309 (Feb-
ruary 4, 2011) (fourteen year delay in serving arrest
warrant was not unreasonable under Crawford when
defendant left state within days of committing offense
and lived under assumed name, making it difficult for
police to apprehend him).
  Thus, our case law belies the state’s assertion that
obtaining an arrest warrant within the limitation period
set by the legislature places the state at a disadvantage.
So long as the warrant is executed without unreason-
able delay—the state makes no claim and presented no
evidence in the trial court that the delay in the present
case was reasonable—the state can continue to prose-
cute the defendant as soon as it is able to locate and
arrest him. What the state cannot do under our case
law, however, is what the state did in the present case—
obtain an arrest warrant within the limitation period
and then wait nearly five years before attempting to
serve it, knowing all along the defendant’s precise
whereabouts. See, e.g., State v. Swebilius, supra, 325
Conn. 814 (statute of limitations should not be tolled
‘‘[when] the warrant is issued but no effort is made
to arrest a defendant whose whereabouts are known’’
(internal quotation marks omitted)); State v. Woodtke,
130 Conn. App. 734, 744, 25 A.3d 699 (2011) (‘‘[t]he mere
fact that a police department is ‘a very busy urban police
department’ is not enough for it to avoid its obligation to
serve . . . warrants in a timely manner’’). Such dilatory
practices are antithetical to the fundamental policies
furthered by our criminal statutes of limitations.12
   The decision of the trial court is affirmed.
   In this opinion the other justices concurred.
   * Following notice to the public and a hearing, the Appellate Court granted
the defendant’s motion to seal the defendant’s name. See Practice Book
§§ 77-3 and 77-4.
   ** October 1, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes (Rev. to 2009) § 54-193 (b) provides in relevant part: ‘‘No
person may be prosecuted for any offense . . . for which the punishment
is or may be imprisonment in excess of one year, except within five years
next after the offense has been committed. . . .’’
   In the interest of simplicity, hereinafter, unless otherwise indicated, all
references to § 54-193 in this opinion are to the 2009 revision of the statute.
   2
     General Statutes (Rev. to 2009) § 54-193 (c) provides: ‘‘If the person
against whom an indictment, information or complaint for any of said
offenses is brought has fled from and resided out of this state during the
period so limited, it may be brought against such person at any time within
such period, during which such person resides in this state, after the commis-
sion of the offense.’’
   3
     The state appealed to the Appellate Court from the judgment of the trial
court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     In Roger B., the petitioner appealed from the judgment denying his
petition for a writ of habeas corpus, alleging ineffective assistance of counsel
on the basis of his trial counsel’s failure to assert a statute of limitations
defense. Roger B. v. Commissioner of Correction, supra, 190 Conn. App.
819–20. The habeas court denied the petition, reasoning, in part, that the
statute of limitations was tolled under the tolling provision as a result of
the petitioner’s relocation outside of Connecticut. Id., 821–22. The Appellate
Court agreed with the petitioner’s claim on appeal that the habeas court
incorrectly had concluded that the statute of limitations was tolled. Id., 831.
The Appellate Court determined that, ‘‘[b]ecause the [arrest] warrant was
issued within the limitation period, [the tolling provision] became irrelevant.
The only question that remained was whether the warrant was executed
without unreasonable delay.’’ Id., 838.
   5
     ‘‘When construing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to consider the text of the
statute itself and its relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be considered. . . . When
a statute is not plain and unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding its enactment, to
the legislative policy it was designed to implement, and to its relationship
to existing legislation and [common-law] principles governing the same
general subject matter . . . .’’ (Internal quotation marks omitted.) Fedus v.
Planning & Zoning Commission, 278 Conn. 751, 756, 900 A.2d 1 (2006).
   6
     In Crawford, this court used the term ‘‘tolled,’’ and other forms of the
verb ‘‘toll,’’ rather than ‘‘satisfied,’’ to describe the state’s meeting its obliga-
tion under § 54-193 (b) to have ‘‘prosecuted’’ a crime within the relevant
limitation period. See, e.g., State v. Crawford, supra, 202 Conn. 447. In State
v. Ali, 233 Conn. 403, 660 A.2d 337 (1995), we explained that ‘‘satisfie[d]’’
is the appropriate term to describe the state’s meeting such obligation under
§ 54-193 (b) and that ‘‘[o]nly § 54-193 (c) specifically concerns the tolling
of the statute of limitations.’’ Id., 413 n.8.
   7
     Because the statute of limitations is an affirmative defense and Crawford
had failed to prove by a preponderance of evidence that the warrant was
not served with due diligence, this court affirmed the trial court’s denial of
Crawford’s motion to dismiss. State v. Crawford, supra, 202 Conn. 451–52.
In State v. Swebilius, supra, 325 Conn. 793, however, we clarified that, in
asserting a statute of limitations defense, a defendant need only demonstrate
that he was not elusive, was available, and was readily approachable during
the limitation period. Id., 809. We stated that, ‘‘once a defendant has demon-
strated his availability and nonelusiveness during the statutory period, the
state must then demonstrate the reasonableness of any delay between the
issuance and the service of an arrest warrant, at least when service occurs
after the expiration of the limitation period.’’ Id. We further stated that ‘‘the
reasonableness determination must be made on a case-by-case basis in light
of the particular facts and circumstances presented.’’ Id., 809–10.
   8
     This court agreed with the state that ‘‘the first and second warrants were
essentially the same and that the issuance of the first warrant, within one
year of the offense, satisfied [the statute of limitations].’’ State v. Ali, supra,
233 Conn. 412 n.7.
   9
     Although we did not expressly say so in Ali, a review of the record and
briefs in that case indicates that the state relied on § 54-193 (c) as support
for its assertion that Ali’s departure from the state had tolled the statute of
limitations within which the police were required to execute the arrest war-
rant.
   10
      An ‘‘indictment, information or complaint’’ are the formal means by
which prosecutions are, or in the past were, brought against a defendant.
General Statutes (Rev. to 2009) § 54-193 (c). As we explained in Crawford,
‘‘General Statutes § 54-46 previously required an indictment for crimes pun-
ishable by death or life imprisonment. This provision, however, was amended
by No. 83-210 of the 1983 Public Acts. All felonies in Connecticut are now
prosecuted by information and misdemeanors by information or complaint.’’
State v. Crawford, supra, 202 Conn. 448 n.9; see also Practice Book § 36-11.
   11
      We note that the statutory language at issue dates back to at least 1821;
see General Statutes (1821 Rev.), tit. 59, § 11; long before the advent of
modern forensic science, the Internet and jet travel, when a person’s flight
from the state after committing an offense likely would have ended any
hope of solving the crime.
   12
      The state contends that, under our decision, it would have been better
off if it had not obtained an arrest warrant within the limitation period.
Specifically, the state argues that, ‘‘had [the] police not sought a warrant
until the defendant returned to Connecticut, [this court’s decision in Ward]—
bizarrely—[would have] allow[ed] [his] prosecution because the defendant
‘fled from and resided out of this state.’ ’’ Because we conclude that § 54-
193 (c) is inapplicable under the circumstances of this case, we need not
address this argument except to say that we are dismayed by it. Although
it is not our role to advise the state on such matters, it concerns us that
something this court might have said in Ward would cause the state to think
that, despite having enjoyed the defendant’s full cooperation and knowing
exactly how to locate him from 2009 onward, the state would have been
better off to delay the defendant’s prosecution for years merely because he
relocated out of state. To the extent that this court’s decision in Ward can
be read to countenance any such tactics on the part of the state, it certainly
was not our intention to convey that impression. Ward involved the para-
digmatic case of an offender fleeing the state immediately after committing
a serious felony. State v. Ward, supra, 306 Conn. 706. His identity was not
revealed until almost nineteen years later through a fortuitous tip later
confirmed by DNA testing. Id., 704. The sole issue before this court was
whether, under the facts of that case, the defendant had ‘‘fled’’ the state
within the meaning of § 54-193 (c) such as to trigger the tolling provision.
See, e.g., Fedus v. Planning & Zoning Commission, 278 Conn. 751, 756,
900 A.2d 1 (2006) (in construing a statute, ‘‘we seek to determine . . . the
meaning of the statutory language as applied to the facts of [the] case,
including the question of whether the language actually does apply’’
(emphasis added; internal quotation marks omitted). We were not required
to determine whether a person who signed a sworn confession and then
two years later relocated outside of the state, after fully cooperating with
the police and providing them with a valid cell phone number at which he
could be reached, and who took no evasive actions to avoid detection, also
could be deemed to have fled the state within the meaning of the statute.
To the extent that the state reads Ward as having resolved that question,
it is quite mistaken.